Title: To Benjamin Franklin from James Parker, 13 June 1767
From: Parker, James
To: Franklin, Benjamin



Honoured Sir
New-York, June 13. 1767.

Things here in general are much in the same State as they were in my last, only Mr. Foxcroft being returned from Virginia to Philadelphia; you will doubtless hear from him.
I think I told you, I had sent the Bond for the whole I have had of you to Mrs. Franklin. The first of the inclosed Bill I sent per last Packet, I send this lest any Accident attend it.
I continue to rub along, all uphill Work: But I don’t yet despair. Is it not Strange, that Holt had rather keep close now above 8 Months, than exhibit his Accounts: He fights me with my own Money, I am concerned about the Affair of Hamilton & Belfour, of which I send inclosed to you a Letter for them, which when you have seen, please send to them. Books and Stationary in general, are grown excessive dull Articles here: Rivington being shut up, Gaine only flourishes in the Business—Noel does indifferently—Weyman declines in all Appearance.
I had no Line from you for two Packets past, and several Londoners: nor one News-paper from any Body: Capt. Berton sails in a Day or two, by whom I shall send some Papers to Mr. Carter, but I suppose, my Papers will be of little Service or Use to him, and I had rather Pay some Body, that would be punctual: Mr. Potts used formerly to send Papers for Pay; does he do so no more? For if he does, there might be some Dependance.

B. Mecom stays at New-Haven yet, but I get Nothing of him, nor I fear ever shall: His Post-Office Accounts are not very large, but the Ballance is unpaid yet.
We had a cold backward Spring and in Appearance a very dry hot Summer, Crops thin, and Grass very scarce.
Thank God my own Health is beyond my Expectation, or even my Hope; That of my Family is better than it has been known for some Time past: tho’ I have some down now, but not bad. On the whole I have reason to be thankful. With all our humble Respects remain Your most obliged Servant
James Parker.
 Addressed: For / Benjamin Franklin, Esqr / Craven Street / London / per Capt. Goddard
